Case 7:19-cv-08294-KMK Document6 Filed 09/27/19 Page 1 of 1

 

Attorney or Party without Attorney: For Court Use Only
BURSOR & FISHER, P.A.
Yitzchak Kopel, Esq.
888 Seventh Ave
New York, NY 10019

Telephone No: 646.837.7150

Attorney For: Plaintiff

 

Ref. No. or File No.:

 

 

Insert name of Court, and judicial District and Branch Court:
USDC-Southern District of New York

 

Plaintiff’ Gregory Maroney
Defendant: Woodstream Corporation

PROOF OF SERVICE Hearing Date: Time: Dept/Div: Case Number:
7:19-cv-08294-KMK

 

 

 

 

 

 

 

 

1. At the time of service | was at least 18 years of age and not a party to this action.

NM

i served copies of the Summons in a Civil Action, Class Action Complaint, Civil Cover Sheet, Individual Rules of Practice

3. a. Partyserved: Woodstream Corporation
b. Personserved: Elizabeth McVey-Calunen, HR Manager, served under Pennsylvania Rule of Civil Procedure 402.2

4. Address where the party was served: 29 E King St, Lancaster, PA 17602

5. /served the party:
a. by personal service. | personally delivered the documents listed in item 2 to the party or person authorized to receive
process for the party (1) on: Wed, Sep 25 2019 (2) at: 11:40 AM

6. Person Who Served Papers:
a. Andrew Marrella d. The Fee for Service was:
b. FIRST LEGAL
3600 Lime St, Ste. 626
RIVERSIDE, CA 92501
c. (951) 779-1116

7. 1 declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

 

: 5 Aff
09/26/2019 Go dren Fa pach Va-
(Date) (Signature)

 

 

 

 

i PROOF OF 3800091
- SERVICE (322125)
